Exhibit 10(v)

     

CONSULTING AGREEMENT

   


CONSULTING AGREEMENT (this "Agreement") entered into as of December 17, 2001
among James L. Broadhead, an individual ("Consultant") and FPL Group, Inc., a
Florida corporation ("Company").




R E C I T A L S:

 


A.    From January 1989 until June 2001 the Consultant was the Chief Executive
Officer of the Company and currently is the Chairman of the Board of the
Company.


B.    The Consultant has indicated to the Company his desire to resign as
Chairman of the Board and retire from the employ of the Company.


C.    The Company desires to have the benefits of the Consultant's knowledge and
experience following his retirement and the Consultant desires to provide
consulting services to the Company.



NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, the parties hereto agree as follows:


1.    Effectiveness. This Agreement shall become effective on January 1, 2002
(the "Effective Time").


2.    Term. The Company retains the Consultant as a consultant and the
Consultant hereby agrees to provide consulting services to the Company for
period commencing on the Effective Time and ending on December 31, 2002 (the
"Term").


3.    Services To Be Performed by Consultant. The Consultant agrees to consult
with the Chairman of the Board ("Chairman") of the Company during the Term
regarding the Company's business and its general management and operation. The
Consultant shall provide such services at the Chairman's request and at times
agreeable to the Consultant; provided that the Consultant shall not be required
to be available other than during normal business hours in the location where he
resides or is otherwise staying from time to time, shall not be required to
consult in person, or to travel, or to be available at specific times or on
weekends or holidays.


4.    Compensation and Expenses.


        (a)    As compensation to the Consultant for services rendered under
this Agreement, (i) the Non-Qualified Stock Option Grant, dated February 12,
2001, granting the Consultant the right to purchase a total of 250,000 shares of
Common Stock, $.01 par value ("Common Stock") of the Company at an exercise
price of $61.72 per share is hereby amended to provide that said Non-Qualified
Stock Option Grant shall vest and become exercisable with respect to 62,500 of
the shares of Common Stock subject thereto on January 2, 2002, and to provide
that Section 6 thereof (Termination of Employment) shall not apply to said
62,500 shares; and (ii) the Restricted Stock Award Agreement, dated as of
February 12, 2001, granting the Consultant a total of 50,000 shares of Common
Stock ("Restricted Stock") is hereby amended to provide that the Restriction
Period ( as defined therein) shall terminate with respect to 12,500 shares of
Restricted Stock, and the Company shall deliver to the Consultant certificates
for such number of shares of Common Stock, on January 2, 2002, and to provide
that Section 4 thereof (Termination of Employment) shall not apply to said
12,500 shares.


        (b)    The Company shall reimburse the Consultant for all reasonable
business expenses incurred while performing services for the Company under this
Agreement upon submission of appropriate documentation in accordance with the
Company's general policies, as in effect from time to time during the term of
this Agreement.


5.    Independent Consultant Relationship. The parties agree that no employment
relationship is created by this Agreement. The Consultant is an independent
contractor and is not considered an agent or common law employee of the Company
for any purpose.


6.    Consultant's Tax Obligations. To the extent required by law, the
Consultant shall be solely responsible for and shall make proper and timely
payment of any withholding or other taxes, such as the Consultant's estimated
federal income taxes and self-employment tax.


7.    Confidential Information. Confidential Information includes all
information in whatever form, tangible or intangible, pertaining in any manner
to the business of the Company and its subsidiaries which is material to the
Company's strategy, business plans, regulatory proceedings, operations, or
financial position unless (i) the information is or becomes publicly known other
than as a result of disclosure by the Consultant, or (ii) the information is
subsequently disclosed to the Consultant by a third party without breach of any
agreement of confidentiality known to the Consultant and without restriction of
its use. The Consultant agrees to hold all Confidential Information provided to
him by the Company during the Term in confidence and not to directly or
indirectly disclose, use, copy, publish, summarize or remove from the Company's
premises any such Confidential Information, except (1) during the Term to any
extent necessary to carry out the Consultant's responsibilities under this
Agreement and (2) after the termination of this Agreement as specifically
authorized in writing by the Company.


8.    Law Governing. This Agreement and the resolution of any disputes hereunder
shall be governed by and construed in accordance with the laws of the State of
Florida, without regard to the conflicts of laws principles thereof.


9.    Entire Agreement. The terms of this Agreement are intended by the parties
to be the final expression of their agreement with respect to the Consultant's
engagement as a consultant to the Company and may not be contradicted by
evidence of any prior or contemporaneous agreements, including any former
employment or consulting agreements between the Consultant and the Company.


10.   Validity. If any provision of this Agreement, or the application thereof
to any person, place or circumstance, shall be held by a court of competent
jurisdiction to be invalid, unenforceable or void, the remainder of this
Agreement and such provision as applied to other persons, places and
circumstances shall remain in full force and effect.


11.   Amendment. This Agreement may not be modified or amended except by an
instrument in writing signed by the Consultant and the Company.


12.   Effect on Successors in Interest; Assignment. This Agreement shall inure
to the benefit of and be binding upon the heirs, administrators, executors, and
successors of each of the parties hereto. This Agreement is personal to and may
not be assigned by the Consultant or the Company.



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.







 

FPL GROUP, INC.




 



By

DENNIS P. COYLE





 





 



Title

GENERAL COUNSEL & SECRETARY





 


CONSULTANT

 







JAMES L. BROADHEAD





 

James L. Broadhead

     